Citation Nr: 1137834	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  06-28 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an earlier effective date prior to April 26, 2002, for the grant of a compensable disability evaluation for the right lower extremity, to include whether clear and unmistakable error (CUE) exists in prior rating decisions issued in September 1980, March 2000, and July 2002.

2.  Entitlement to an earlier effective date prior to April 26, 2002, for the grant of a compensable disability evaluation for the left lower extremity, to include whether clear and unmistakable error (CUE) exists in prior rating decisions issued in September 1980, March 2000, and July 2002.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to March 1966.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  That decision increased the disability evaluations for the right and left knees to 40 percent each effective from September 16, 2005.  The Veteran appealed that decision, and the case was referred to the Board for appellate review.  

A hearing was held in November 2007 by means of video conferencing equipment with the Veteran in Lincoln, Nebraska, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

In January 2008, the Board remanded the matter to provide the Veteran with notice regarding how to substantiate his claims for earlier effective dates and the laws and regulations pertinent to establishing CUE.  This was done in a February 2008 letter and in a January 2010 supplemental statement of the case (SSOC).  In April 2010, the Board remanded to afford the RO an opportunity to address the newly raised CUE contention with regard to a September 1980 rating decision.  This was done in an April 2011 SSOC.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remands with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  In a September 1980 rating decision, VA granted service connection for a through and through GSW of the right inferior thigh, entrance anteriorly approximately four inches above the knee joint and exit posteromedially two inches above the medial condyle and for a through and through GSW of the left lower extremity, entrance superior-posterior calf and exit posterolaterally approximately one and a half inches inferior to the wound of entrance and assigned two non-compensable ratings effective November 14, 1978.  The Veteran was notified of the September 1980 RO decision and did not perfect an appeal.

3.  A March 2000 rating decision denied a claim for an increased rating.  The Veteran was notified of the decision and did not perfect an appeal.

4.  A July 2002 rating decision granted service connection for degenerative joint disease of the right and left knees and assigned separate 10 percent disability evaluations under Diagnostic Code 5003-5260 effective April 26, 2002; separate 10 percent ratings for scars under Diagnostic Code 7804 effective April 26, 2002; and noncompensable evaluations for gunshot wounds under Diagnostic Code 5313 effective November 14, 1978.  The Veteran was notified of the decision and did not perfect an appeal.

5.  In the September 1980 RO decision, the RO incorrectly applied the applicable statutory and regulatory provisions existing at the time; and, but for that error the Veteran would have been granted two 10 percent ratings for his service-connected right and left lower extremities.

6.  It is not shown that in the March 2000 rating decision that the RO ignored or incorrectly applied the applicable statutory and regulatory provisions existing at the time; or that, but for any such alleged error, the outcome of the decision would have been different.

7.  It is not shown that in the July 2002 rating decision that the RO ignored or incorrectly applied the applicable statutory and regulatory provisions existing at the time; or that, but for any such alleged error, the outcome of the decision would have been different.


CONCLUSIONS OF LAW

1.  The September 1980 rating decision that granted service connection for a through and through GSW of the right inferior thigh, entrance anteriorly approximately four inches above the knee joint and exit posteromedially two inches above the medial condyle and for a through and through GSW of the left lower extremity, entrance superior-posterior calf and exit posterolaterally approximately one and a half inches inferior to the wound of entrance and assigned a noncompensable rating for each is final.  38 U.S.C.A. § 7105 (West 2002); 38 U.S.C.A. §§ 20.302, 20.1103 (2010).

2.  The September 1980 rating decision contained CUE.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2010).

3.  The March 2000 and July 2002 rating decisions are final.  38 U.S.C.A. § 7105 (West 2002); 38 U.S.C.A. §§ 20.302, 20.1103 (2010).

4.  CUE has not been shown in the March 2000 and July 2002 rating decisions.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

However, as the issues on appeal involve an assertion that a previous RO rating decision contained CUE, the Board notes that, given the parameters of the law surrounding CUE claims, the duties to notify and assist imposed by the VCAA are not applicable where CUE is claimed in decisions by the Board (see Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001)), or in decisions by the RO (see Parker v. Principi, 15 Vet. App. 407 (2002)).  


LAW AND ANALYSIS

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within 1 year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), the General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred.  That section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Under 38 C.F.R. § 3.157, once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of VA examination or hospitalization will be accepted as an informal claim for increased benefits or an informal claim to reopen.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  Under 38 C.F.R. § 3.157(b)(2), the date of receipt of evidence from a private physician or layman will also be accepted as an informal claim if the evidence furnished by or on behalf of the claimant is within the competence of the physician or lay person and shows the reasonable probability of entitlement to benefits.  38 C.F.R. § 3.157.

The Board notes that, once there is a final decision in which the RO grants a benefit and, in granting that benefit, assigns an effective date for it, a claimant who has not timely appealed that effective date cannot subsequently make a "freestanding claim" for an earlier effective date for that benefit after the expiration of the one year period for appealing the assigned effective date.  Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that, where there was a prior final decision of record that assigned an effective date, absent a contention of clear and unmistakable error (CUE) or petition to reopen the previous decision, non-specific "freestanding" claim for an effective date would vitiate the rule of finality and should be dismissed).  As will be discussed below, the September 1980, March 2000, and July 2002 rating decisions are all final.  Thus, the only avenue for an earlier effective date is on the basis of CUE.

The revision of a final rating decision based on CUE generally will involve the assignment of an earlier effective date for those benefits involved because the governing regulation requires that benefits be paid "as if the corrected decision had been made on the date of the reversed decision."  38 C.F.R. § 3.105(a).  CUE is a special type of error; it is an error that the claimant alleges was made in a prior rating decision that the claimant did not appeal within the one-year time limit for filing an appeal to the Board.  38 U.S.C.A. §§ 5109A, 7105(b)(1), (c); 38 C.F.R. § 3.105(a).  It is not just any error but rather it is the sort of error that, had it not been made, would have manifestly changed the outcome of the rating decision so that the benefit sought would have been granted.  Russell v. Principi, 3 Vet. App. 310, 313 (1992); cf. Fugo v. Brown, 6 Vet. App. 40, 44 (1993) (noting that "[i]t is difficult to see how either failure in 'duty to assist' or failure to give reasons or bases could ever be CUE"); see Caffrey v. Brown, 6 Vet. App. 377, 383-84 (holding that failure to fulfill duty to assist cannot constitute clear and unmistakable error).  It is not simply a disagreement with how the facts were weighed or evaluated.  Rather, either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell, 3 Vet. App at 313.

A claim for benefits based on CUE in a prior final rating decision entails special pleading and proof requirements to overcome the finality of the decision by collateral attack because the decision was not appealed during the appeal period.  Fugo, 6 Vet. App. at 44; Duran v. Brown, 7 Vet. App. 216, 223 (1994).  In order for a claimant to successfully establish a valid claim of CUE in a final RO rating decision, the claimant must articulate with some degree of specificity what the alleged error is, and, unless the alleged error is the kind of error that, if true, would be CUE on its face, the claimant must provide persuasive reasons explaining why the result of the final rating decision would have been manifestly different but for the alleged error.  Luallen v. Brown, 8 Vet. App. 92, 94 (1995); Fugo, 6 Vet. App. at 44, review en banc denied, 6 Vet. App. 162, 163 (1994) (noting that pleading and proof are two sides of the same coin; if there is a heightened proof requirement, there is, a fortiori, a heightened pleading requirement).

The Board will begin with a summary of the procedural history in this case.  In November 1978, the Veteran filed a claim for a gunshot wound (GSW) in both lower extremities.  The claim was denied in February, June, and November 1979 rating decisions.  In September 1980, the RO granted entitlement to service connection for a through and through GSW of the right inferior thigh, entrance anteriorly approximately four inches above the knee joint and exit posteromedially two inches above the medial condyle and for a through and through GSW of the left lower extremity, entrance superior-posterior calf and exit posterolaterally approximately one and a half inches inferior to the wound of entrance.  Two non-compensable ratings were assigned effective November 14, 1978 under Diagnostic Code 7805.  

In December 1999, the Veteran filed a claim for an increased rating.  The RO denied the claim in March 2000.  The Veteran filed a claim for an increased rating in April 2002.  A July 2002 rating decision granted service connection for degenerative joint disease of the right and left knees and assigned separate 10 percent disability evaluations under Diagnostic Code 5003-5260 effective April 26, 2002.  It also appears that the RO granted separate 10 percent ratings for scars under Diagnostic Code 7804 also effective April 26, 2002.  Additionally, the GSW were noted to have noncompensable evaluations under Diagnostic Code 5313 effective November 14, 1978.  Thereafter, the Veteran submitted additional private medical records, but an August 2002 rating decision continued the separate 10 percent disability evaluations effective from April 26, 2002.  

The Veteran later submitted a claim for an increased evaluation for his right and left knee disabilities in June 2003.  An October 2003 rating decision assigned 30 percent disability evaluations for the right and left knees under Diagnostic Code 5313-5261 effective June 5, 2003.  

The Veteran was notified of the July 2002, August 2002, and October 2003 rating decisions and of his appellate rights; however, he did not appeal any of those decisions.  As such, those decisions became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Following the issuance of the October 2003 rating decision, the Veteran filed another claim for an increased evaluation for degenerative joint disease of the right and left knees in an informal statement received in September 2005.  The March 2006 rating decision currently on appeal granted separate 40 percent disability evaluations for his right and left knee disabilities under Diagnostic Code 5313-5261 effective September 16, 2005.  However, the Veteran submitted a notice of disagreement (NOD) with that decision in April 2006 seeking earlier effective dates.  

The RO subsequently issued a statement of the case (SOC) addressing the issues of entitlement to earlier effective dates for the grant of separate 40 percent disability evaluations prior to September 16, 2005.  The Veteran filed a timely substantive appeal in September 2006.  However, at the November 2007 hearing, the Veteran's representative indicated that they were actually appealing the issues of entitlement to earlier effective dates prior to April 26, 2002, for separate compensable evaluations for the Veteran's right and left knees.  In February 2010 and May 2011 statements, the Veteran's representative elaborated that he is seeking a compensable evaluation for both knees from November 14, 1978 to April 26, 2002 on the basis of CUE in the September 1980 rating decision.  In particular, the Veteran contends that he should have been assigned a 10 percent rating for each knee under 38 C.F.R. § 4.56(b) or a "moderate" injury because both his GSW were described as through and through.

The service treatment records showed that in December 1965, the Veteran was hit by a small caliber missile during an altercation.  He had a through and through GSW to the right thigh and left leg with no artery or nerve involvement.  There was debridement of the wounds with irrigation.  He was hospitalized for nine days.  The wounds were described as through and through GSW of both lower extremities.  There was a small caliber missile wound of the right anterior infero-medial thigh and left superior posterior calf.  X-rays revealed a right lower extremity small entrance wound over the right anterior-inferior thigh with exit wound of the medial thigh and left wound entry left superior posterior calf with exit over the superior postero-lateral calf.  No nerve deficit was observed.  The wounds were debrided with no bony involvement or retained shell fragments found.  By the eighth day, the Veteran was fully ambulatory.  The diagnosis was through and through GSW right thigh and left leg without nerve or artery involvement.

At the time of the September 1980 grant of service connection, the evidence of record consisted of the service treatment records and January 1979 VA examination.  The VA examiner noted under the history section of the examination report that in 1965, the Veteran was hit by a single bullet that penetrated both legs.  The musculature was torn but there was apparently no bony or vascular involvement.  He was hospitalized for six or seven weeks but no vascular reconstruction or casting was necessary.  Since then he had pain involving the upper calf musculature of both legs for the past four to five years.  Physical examination showed bullet wound entry and exit points involving the upper gastrocnemius muscles bilaterally.  There was no evidence of any varicosities or any vascular insufficiency but there was some tenderness on deep palpation, although the Homan's sign was not present.  The diagnosis was bullet wound both lower legs with residuals of muscular pain.  X-rays of the right knee were normal.  

In 1980, 38 C.F.R. § 4.118 Diagnostic Code 7805 stated that for other scars, rate on limitation of motion of the part affected.  

In 1980, 38 C.F.R. § 4.56, provided:

(a)  For a slight (insignificant) disability of the muscles, the type of injury should have been a simple wound of muscle without debridement, infection or effects of laceration.  Service department record of wound of slight severity or relatively brief treatment and return to duty.  Healing with good functional results.  No consistent complaint of cardinal symptoms of muscle injury or painful residuals.  The objective findings of minimum scar; slight, if any, evidence of fascial defect or atrophy or of impaired tonus.  No significant impairment of function and no retained metallic fragments.  

(b)  For a moderate disability of the muscles, a through and through or deep penetrating wounds of relatively short track by single bullet or small shell or shrapnel fragment are to be considered as of at least moderate degree.  There should be an absence of explosive effect of high velocity missile, of residuals of debridement, or of prolonged infection.  There should be a service department record or other evidence of hospitalization in service for treatment of the wound.  The file should reflect a consistent complaint from first examination forward of one or more of the cardinal symptoms of muscle wounds, particularly fatigue and fatigue-pain after moderate use, affecting the particular functions controlled by the injured muscles.  The entrance and (if present) exit scars should be linear or relatively small and so situated as to indicate relatively short track of missile through muscle tissue.  There should be signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus, and of definite weakness or fatigue.  38 C.F.R. § 4.56(b).

(c) For a moderately severe disability evaluation, the original injury should have been a through and through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement, prolonged infection, sloughing of soft parts, or intermuscular cicatrization.  The service department record or other sufficient evidence should show hospitalization for a prolonged period in service for treatment of a wound of severe grade.  The record in the file should reflect a consistent complaint of cardinal symptoms of muscle wounds.  Any evidence of unemployability because of inability to keep up with work requirements should also be considered.  The entrance and (if present) exit scars should be relatively large and so situated as to indicate a track of the missile through important muscle groups.  There should be indications on palpation of moderate loss of deep fascia, moderate loss of muscle substance, or moderate loss of normal firm resistance of muscles compared with sound side.  Tests of strength and endurance of a muscle groups involved (compared with sound side) should give positive evidence of a marked or moderately severe loss.  38 C.F.R. § 4.56(c).

In 1980, 38 C.F.R. § 4.73, Diagnostic Code 5313 provided:

Group XII, posterior thigh group.  Slight 0 percent, moderate 10 percent, moderately severe 30 percent, and severe 40 percent.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran was entitled to compensable rating of 10 percent for both the residuals of his GSWs to both knees from November 14, 1978 to April 26, 2002.  The September 1980 rating decision stated, "Although the veteran had through and through wounds of each lower extremity, the caliber of the bullet was extremely small and objectively, there is no evidence of actual muscle damage or residual compensable disability referable to these scars.  In view of the fact that the veteran has persistently defended his claim, the veteran is being granted service connection for the scars effective his date of the claim."

It appears that the RO found the apparent lack of residuals of the GSWs more probative than the in-service history of the injury, to include notation of through and through GSWs, and rated him on the residuals of scars, which referred to the limitation of function of the part affected.  The RO determined that the GSWs did not limit the Veteran to a compensable degree.  

However, the Board does not read 38 C.F.R. § 4.56(b) as allowing a rating less than of a moderate degree for a through and through GSW.  The regulation stated, "through and through or deep penetrating wounds of relatively short track by single bullet or small shell or shrapnel fragment are to be considered as of at least moderate degree."  38 C.F.R. § 4.56(b) (1980).  The Board does not interpret "are to be considered" as allowing a weighing of the evidence between a "slight" and "moderate" rating.  As there was evidence that the Veteran had a through and through GSW to both his right and left leg during service, the Board concludes that two separate 10 percent ratings would have been granted under 38 C.F.R. § 4.73, Diagnostic Code 5313 at the time of the September 1980 rating decision had 38 C.F.R. § 4.56(b) been correctly applied.  But for the error in applying the regulation, the outcome would have been manifestly different.  Therefore, CUE has been shown in the September 1980 rating decision.  Accordingly, two separate 10 percent ratings for the right and left lower extremity effective from November 14, 1978, to April 26, 2002, are granted.

The Board observes that during the course of the appeal, the Veteran and his representative also alleged CUE in the March 2000 and July 2002 rating decisions.  However, in the February 2010 and May 2011 informal statements, the Veteran's representative stated that the October 2003 rating decision grant of a compensable evaluation under Diagnostic Code 5313 assigned an April 26, 2002 effective date, effectively curing the errors in the March 2000 and July 2002 rating decisions.  Rather, the Veteran's representative requested a compensable evaluation under Diagnostic Code 5313 from November 1978 to April 2002, as the Board has awarded above.  With regard to whether CUE exists in the March 2000 or July 2002 rating decisions, the Board concludes that the Veteran has not articulated with some degree of specificity what the alleged error is in the March 2000 or July 2002 rating decisions that is CUE on its face.  Further, the Veteran has not provided persuasive reasons explaining why the result of the final March 2000 or July 2002 rating decisions would have been manifestly different but for the alleged error.  Accordingly, CUE has not been shown in the March 2000 or July 2002 rating decisions.












	(CONTINUED ON NEXT PAGE)



ORDER

Clear and unmistakable error having been shown in the noncompensable rating assigned by VA in a September 1980 rating decision, entitlement to an effective date from November 14, 1978, to April 26, 2002, for a 10 percent disability evaluation for the right lower extremity is granted.  

Clear and unmistakable error having been shown in the noncompensable rating assigned by VA in a September 1980 rating decision, entitlement to an effective date from November 14, 1978, to April 26, 2002, for a 10 percent disability evaluation for the left lower extremity is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


